MEMORANDUM DECISION
                                                                 Feb 17 2015, 8:18 am

Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                        Gregory F. Zoeller
Kokomo, Indiana                                           Attorney General of Indiana
                                                          Ellen H. Meilaender
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Louis Davis,                                             February 17, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         34A02-1405-CR-372
        v.                                               Appeal from the Howard Superior
                                                         Court.
                                                         The Honorable William C. Menges,
State of Indiana,                                        Judge.
Appellee-Plaintiff                                       Cause No. 34D01-1101-FD-85




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 34A02-1405-CR-372 | February 17, 2015   Page 1 of 12
[1]   Louis Davis appeals his convictions for Receiving Stolen Property,1 a class D

      felony, and Possession of Marijuana,2 a class D felony. Davis argues that the

      trial court erred in admitting certain evidence and in permitting the State to

      strike a juror during voir dire. Finding no error, we affirm.


                                                     Facts
[2]   On January 6, 2011, Julie and Everett Vice’s home in Marion was burglarized.

      Among the items stolen were three guitars. Grant County detectives began

      investigating and soon discovered ads on Craigslist advertising the stolen

      guitars.


[3]   The Grant Circuit Court issued subpoenas to obtain the email addresses

      associated with the ads and the subscriber information associated with the

      email addresses. An ad for one of the stolen guitars was connected to an email

      address and phone number belonging to Davis. The Craigslist ads were also

      connected to an address in Kokomo, which is in Howard County.


[4]   On January 28, 2011, Grant County Detectives Erin Keppeler and Shelby

      Taylor went to the Kokomo address and knocked on the door. Davis answered

      the door and spoke with the detectives. He told the detectives that the

      apartment belonged to his brother and his brother’s girlfriend and that he could

      not consent to a search. He also told them that he had not seen any guitars in



      1
          Ind. Code § 35-43-4-2.
      2
          Ind. Code § 35-48-4-11.


      Court of Appeals of Indiana | Memorandum Decision 34A02-1405-CR-372 | February 17, 2015   Page 2 of 12
      the apartment. While Davis spoke, Detective Keppeler noticed that the interior

      paint and trim of the apartment matched what was in the background of the

      pictures of the guitars on Craigslist.


[5]   The detectives left and sat in an unmarked van while they applied for a search

      warrant. After about fifteen minutes, a woman arrived at the apartment. A few

      minutes after her arrival, she exited the apartment with Davis. She was

      carrying a safe and Davis was carrying a laptop computer. The detectives

      approached them and asked Davis if they could check the serial number on the

      laptop, to which Davis consented. The laptop’s serial number came back as

      stolen.


[6]   The detectives then called Kokomo Police for assistance. When they arrived,

      the officers noticed that Davis’s shirt was sticking out, as though Davis was

      wearing a bullet proof vest. The officers asked Davis if he had anything under

      his shirt, and Davis responded that he had a guitar. Davis lifted up his shirt and

      removed the Gibson guitar that had appeared in the Craigslist ad. The body of

      the guitar had been against his chest and the neck of the guitar had been down

      one of his pant legs.


[7]   Davis was placed under arrest. The officers looked inside Davis’s backpack and

      found approximately ninety-nine grams of marijuana and a digital scale. The

      officers subsequently obtained a search warrant for the apartment. During the

      execution of the search, Detective Taylor took a photograph of the paint and

      trim of the apartment.


      Court of Appeals of Indiana | Memorandum Decision 34A02-1405-CR-372 | February 17, 2015   Page 3 of 12
[8]    The State charged Davis with class D felony receiving stolen property, class D

       felony dealing in marijuana, and class D felony possession of marijuana.

       During voir dire the State struck a Black juror. Davis, who is also Black,

       challenged the strike under Batson v. Kentucky, in which the United States

       Supreme Court held that purposeful racial discrimination in jury selection

       violates a defendant’s equal protection rights. 476 U.S. 79, 86 (1986). The trial

       court denied Davis’s challenge.


[9]    A jury trial began on March 28, 2014. During trial, Davis objected to the

       admission of evidence obtained as a result of the search of the apartment,

       arguing that the search was illegal. Davis argued that, although the officers had

       obtained a search warrant, the warrant was invalid because the State was

       unable to find the affidavit that was submitted to support the issuance of the

       warrant. The trial court denied this motion.


[10]   Davis also objected to Detective Keppeler’s testimony regarding anything she

       had learned in response to the subpoenas. Davis argued that the subpoenas

       were invalid because they cited a repealed statute and were signed by a circuit

       court judge rather than a superior court judge. The trial court overruled Davis’s

       objection.


[11]   The jury found Davis guilty of receiving stolen property and possession of

       marijuana but not guilty of dealing in marijuana. On April 30, 2014, the trial

       court sentenced Davis to three-year concurrent sentences for the two

       convictions. Davis now appeals.


       Court of Appeals of Indiana | Memorandum Decision 34A02-1405-CR-372 | February 17, 2015   Page 4 of 12
                                      Discussion and Decision
                                     I. Admission of Evidence
[12]   We first address Davis’s arguments regarding the trial court’s decision to admit

       certain evidence over his objections. Decisions regarding the admission of

       evidence are left to the discretion of the trial court. Clark v. State, 994 N.E.2d
252, 259-60 (Ind. 2013). We review such decisions for an abuse of discretion

       and we will reverse only when admission is clearly against the logic and effect

       of the facts and circumstances before the court and the error affects a party’s

       substantial rights. Id.


[13]   Davis first argues that the search of the apartment was illegal because it was

       based on a defective search warrant and, therefore, Detective Taylor’s

       photograph of the paint and trim of the apartment should have been suppressed.

       He argues that the warrant was defective because the State failed to supply a

       copy of the affidavit supporting the issuance of the warrant.


[14]   In response to Davis’s objection at trial, the trial court noted that Davis was

       simply a visitor in the apartment and, therefore, lacked standing to challenge

       the search. Tr. p. 122. We agree. To have standing to challenge a search

       under the Indiana Constitution,3 “a defendant must establish ownership,




       3
         Davis does not specify whether his argument is founded on Article I, Section 11 of our State’s constitution
       or the Fourth Amendment to the United States Constitution. The analyses differ, with the Indiana
       Constitution providing arguably broader protection—protecting searches of possessions over which one
       claims ownership irrespective of the place where the possessions were found. Campos v. State, 885 N.E.2d

       Court of Appeals of Indiana | Memorandum Decision 34A02-1405-CR-372 | February 17, 2015           Page 5 of 12
       control, possession, or interest in either the premises searched or the property

       seized.” Peterson v. State, 674 N.E.2d 528, 534 (Ind. 1996). The record shows

       that Davis was only visiting the apartment. Tr. p. 123-25. On appeal, Davis

       does not argue that he had ownership, control, possession, or interest in the

       apartment. Furthermore, the only evidence admitted relating to the search was

       a photograph showing the paint and trim of the apartment. Tr. p. 113-14.

       Davis certainly had no interest in the paint and trim of the apartment,

       ownership or otherwise. Consequently, Davis had no standing to challenge the

       admission of this evidence.


[15]   Davis next argues that the detectives had no right to investigate the apartment

       because it was in Howard County and the detectives worked in Grant County.

       Accordingly, Davis argues for the suppression of all evidence discovered as a

       result of the detectives’ investigation of the Kokomo apartment.


[16]   Davis claims that the detectives’ “operational jurisdiction [was] limited to the

       geographical boundaries of Grant County.” Appellant’s Br. p. 6. In support of

       this contention, Davis cites State ex rel. Penrod v. French, 222 Ind. 145, 51 N.E.2d
858 (Ind. 1943). However, if anything, French supports the opposite conclusion.


[17]   In French, the plaintiff alleged that a sheriff and his deputy unlawfully arrested

       him and transported him to a different county where he was held in a jail cell




       590, 598 (Ind. 2008). However, because Davis asserts neither an expectation of privacy in the apartment nor
       an ownership interest in any objects searched, he would lack standing under either analysis.

       Court of Appeals of Indiana | Memorandum Decision 34A02-1405-CR-372 | February 17, 2015        Page 6 of 12
       without charge and forced to submit to a lie detector test. Id. at 148-49, 51

       N.E.2d at 859. The plaintiff sued the sheriff on an official sheriff’s bond, which

       served as an insurance policy for the State in case anyone suffered damages as a

       result of the sheriff’s misconduct. An indemnity company that acted as a surety

       on the bond argued that it only had the responsibility to pay if the sheriff was

       acting in his official capacity. The indemnity company argued that the sheriff

       could not have been acting in his official capacity because he arrested the

       plaintiff outside of the county in which he served. Our Supreme Court

       disagreed, noting:

               It is true that in the absence of statute the power of a sheriff and his
               deputy is limited to their county. Under our statutes, however, a
               sheriff is expressly given power to make an arrest in certain cases
               beyond the limits of his own county.
       Id. at 160, 51 N.E.2d at 863-64.


[18]   It is always the case that law enforcement officers’ powers are limited in the

       absence of statute, as the Indiana Code is the very source of their powers. But it is

       important to note that there was no such absence in French, as then-existing

       provisions of our Code specifically allowed a sheriff from one county to go into

       another county to execute an arrest warrant. See Secs. 9-1001, 9-1010, Burns’

       1933.


[19]   An officer’s power to arrest is presently outlined in Indiana Code section 35-33-

       1-1:




       Court of Appeals of Indiana | Memorandum Decision 34A02-1405-CR-372 | February 17, 2015   Page 7 of 12
               (a)      A law enforcement officer[4] may arrest a person when the
                        officer has:
               (1)      A warrant commanding that the person be arrested;
               (2)      probable cause to believe the person has committed or
                        attempted to commit, or is committing or attempting to
                        commit, a felony . . .
       The section goes on to enumerate more instances in which an officer may arrest

       a person without limiting that authority based on geographical location.

       Accordingly, Indiana courts have found that a law enforcement officer's power

       to arrest is statewide. Hart v. State, 671 N.E.2d 420, 425 (Ind. Ct. App. 1996) (“.

       . . Town Marshal’s power to arrest and detain a citizen is not limited to the

       geographic boundaries of his town, but is statewide.”) abrogated on other grounds,

       Fajardo v. State, 859 N.E.2d 1201 (Ind. 2007).


[20]   But Davis not only claims that an officer lacks statewide power to arrest. He

       argues that an officer lacks statewide power to conduct an investigation of any

       kind. Assuming solely for the sake of argument that officers even need be

       granted such investigative powers, we find that where officers are given the

       power to arrest, it necessarily follows that they have the power to investigate in

       the manner employed by Detectives Keppeler and Taylor. Consequently, Davis

       has failed to substantiate his claim that the detectives in this case exceeded their

       authority.




       4
        Detectives Keppeler and Taylor are sheriff’s deputies, Tr. p. 105, 151, and therefore “law enforcement
       officers” for the purposes of this provision. Ind. Code 35-31.5-2-185.

       Court of Appeals of Indiana | Memorandum Decision 34A02-1405-CR-372 | February 17, 2015         Page 8 of 12
[21]   Davis next argues that the subpoenas issued by the Grant Circuit Court were

       invalid because the court lacked authority to issue them and also because they

       listed a repealed statutory citation. In regard to the statutory citation, the

       subpoenas incorrectly indicated that they were issued pursuant to Indiana Code

       section 33-14-1-3, which was recodified as Indiana Code section 33-39-1-4 in

       2004. P.L. 98-2004. However, the trial court was correct to note that, because

       the subpoenas need not have listed any statutory citation at all, this minor error

       could not render them invalid.


[22]   As to whether circuit courts have the authority to issue subpoenas, Davis points

       to Indiana Code section 33-39-1-4:

               When a prosecuting attorney receives information of the commission
               of a felony or misdemeanor, the prosecuting attorney shall cause
               process to issue from a court (except the circuit court) having jurisdiction
               to issue the process to the proper officer, directing the officer to
               subpoena the persons named in the process who are likely to have
               information concerning the commission of the felony or misdemeanor.
[23]   (Emphasis added). In Percifield v. State, this Court considered this exception,

       which has remained in the provision since 1852, and noted:

               [In] 1852, [] the court structure and prosecutorial regime was quite
               different than now. Given the current structure of the courts and the
               organization of prosecutors, the exception is an anachronism. When
               we look at a statute, we presume that the legislature intends its
               language to be applied in a logical manner consistent with the intent of
               the statute's underlying policy and goals. The purpose of the statute is
               to enable prosecutors, not to limit jurisdiction of circuit courts. As our
               supreme court has held, the main purpose is to provide review by a
               court to see that a subpoena is warranted by the circumstances and
               that its scope is appropriate.


       Court of Appeals of Indiana | Memorandum Decision 34A02-1405-CR-372 | February 17, 2015   Page 9 of 12
                                                        ***
               We conclude that I.C. § 33–14–1–3 (now I.C. § 33–39–1–4) does not
               prohibit circuit courts from issuing a subpoena duces tecum.
       814 N.E.2d 710, 719-20 (Ind. Ct. App. 2004). We believe this interpretation is

       sound, and we decline Davis’s invitation to revisit the question.


[24]   Moreover, our Code was amended in 2011 and both circuit and superior courts

       were given “original and concurrent jurisdiction in all civil cases and in all

       criminal cases.” Ind. Code § 33-28-1-2 (circuit); Ind. Code § 33-29-1-1.5

       (superior). It follows that both courts have the necessary powers to aid them in

       the exercise of this jurisdiction. Accordingly, Indiana Code section 33-28-1-5

       provides that a circuit court may “issue and direct all processes necessary to the

       regular execution of the law” to corporations and individuals. This includes

       subpoenas. See In re Order for Ind. Bell Tel. to Disclose Records, 274 Ind. 131, 136,

       409 N.E.2d 1089, 1092 (Ind. 1980). In sum, the subpoenas at issue here were

       valid and the trial court did not err in admitting any evidence obtained by them.


                                            II. Batson Claim
[25]   Davis next argues that the trial court erred in denying his challenge to the

       State’s decision to strike a juror during voir dire. Davis argues that the State’s

       decision was racially motivated. “Upon appellate review, a trial court’s

       decision concerning whether a peremptory challenge is discriminatory is given

       great deference, and will be set aside only if found to be clearly erroneous.”

       Forrest v. State, 757 N.E.2d 1003, 1004 (Ind. 2001).




       Court of Appeals of Indiana | Memorandum Decision 34A02-1405-CR-372 | February 17, 2015   Page 10 of 12
[26]   Davis appears to have objected to the State’s decision to strike a Black juror

       under Batson v. Kentucky, 476 U.S. 79, (1986). Appellant’s Br. p. 10. In that

       case, the United States Supreme Court held that purposeful racial

       discrimination in jury selection violates a defendant’s equal protection rights

       under the Fourteenth Amendment to the United States Constitution. Batson,
476 U.S. at 86.


[27]   To establish a claim under Batson, a defendant must show:

                (1) that the prosecutor used peremptory strikes to remove members of
                a cognizable racial group from the jury pool; and (2) that the facts and
                circumstances raise an inference that the prosecutor used those strikes
                to exclude potential jury members from the jury because of their race.
       Williams v. State, 700 N.E.2d 784, 786 (Ind. 1998).


[28]   Here, Davis has failed to show that the facts and circumstances create an

       inference that the prosecutor struck the juror because of his race. First, the juror

       at issue here5 stated that he believed marijuana should be legal. Tr. p. 51. He

       then insisted adamantly that he would have to actually see something happen in

       order to believe that it had happened. The prosecutor presented the juror with a

       hypothetical regarding what it would take for him to believe that it was raining

       outside:




       5
         Although Davis tries to cast doubt as to the identity of the speaker because he is labeled as “unidentified
       male” in the transcript, it is clear that the juror answering these questions is the Black male that Davis is
       referring to. See Tr. p. 51, 54-55; Appellee’s Br. p. 26-27.

       Court of Appeals of Indiana | Memorandum Decision 34A02-1405-CR-372 | February 17, 2015            Page 11 of 12
               Prosecutor:      What if I walk in and I’m wet with an umbrella. Would
                                that be enough if I tell you it’s raining outside?
               Juror:           (Inaudible)
               Prosecutor:      Ok. You’d probably need to hear the rain itself.
               Juror:           Or see it.
               Prosecutor:      Or see it. What if everybody else in the room came in
                                and were drenched and you got here earlier (inaudible)
                                everybody tells you it’s raining, would that be enough?
               Juror:           No.
       Tr. p. 54.


[29]   From this conversation, the prosecutor could infer that this particular juror

       would not vote to convict no matter how strong of a case was presented because

       the juror had not personally witnessed the crime being committed. Thus, the

       prosecutor had a race-neutral explanation for challenging this particular juror

       sufficient to overcome any inference that the challenge was racially motivated.

       See Brown v. State, 751 N.E.2d 664, 667-68 (Ind. 2001) (“. . . the prosecutor must

       provide a facially valid explanation for the use of the peremptory challenge and

       unless a discriminatory intent is inherent in the prosecutor’s explanation, the

       reason offered will be deemed race neutral.”) (quotations omitted).

       Accordingly, the trial court did not err when it denied Davis’s challenge.


[30]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1405-CR-372 | February 17, 2015   Page 12 of 12